NUMBER 13-14-00494-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


REY ORTIZ,                                                                   Appellant,

                                           v.

LUIS MANUEL SINGLETERRY,                                                      Appellee.


                    On Appeal from the 92nd District Court
                         of Hidalgo County, Texas.


                                       ORDER
            Before Justices Rodriguez, Benavides, and Perkes
                            Order Per Curiam

      Appellant, Rey Ortiz, has filed a notice of appeal from the final judgment in this

case pursuant to the Texas Election Code. See TEX. ELEC. CODE ANN. § 232.014 (West,

Westlaw through 2013 3d C.S.). According to his notice of appeal, the trial court signed

an order granting attorney’s fees as a sanction in this case on August 28, 2014. The trial
court has not entered an order pertaining to the deadline for filing the trial court record in

the appellate court or entered any other orders to expedite the appeal. See id.

       Accordingly, the Court orders the clerk’s record and reporters’ record to be filed in

this cause within ten days from the date of this order. Appellant’s brief will then be due

within fourteen days from the date that the appellate record has been filed, and appellee’s

brief will be due seven days thereafter.

       IT IS SO ORDERED.

                                                                 PER CURIAM

Delivered and filed the 8th
day of September, 2014.




                                              2